Title: From John Quincy Adams to William Steuben Smith, 31 May 1814
From: Adams, John Quincy
To: Smith, William Steuben



Dear Sir.
Stockholm 31. May 1814.

Mr: Peyron arrived here last Thursday, and by him I received the eight Packets which you had committed to his care; and among them your favours of 3. and 11. May to me, and of 16. May to Messrs: Gallatin and Bayard, jointly with me.
I arrived myself, only one day before Mr Peyron, and should have proceeded immediately to Gothenburg; but I found that Mr Gallatin and Mr Bayard were not there; nor likely to be there, at least for some time—I therefore stop’d for some days here, but intend to go on before the end of this week.
It is probable that if you arrive at Gothenburg, early in July, you may have an opportunity of returning to the United States in the John Adams; but if not there will undoubtedly be merchant Vessels, going to America from that Port, through the whole course of the Summer.—I have not heard a word of or from Mr Harris.
Your reflections upon the natural aversion of mankind to repose are very just, and adapted to the Circumstances of the Times—And yet the desire for Repose is as natural, and as ardent, as the Passion for Change—In truth Human Nature itself is little more than a composition of inconsistencies
“of every thing by turns, and nothing, long.”
Your Letter of the 3d: instt: mentions the Letters enclosed with it, as being forwarded by Mr: Norman—Mrs: Adams in a Letter of the 8th: tells me that you intended to send part of the Packets by Mr: Norman, and the rest, by Mr Peyron; as there were too many to be taken by one person—I remain in some uncertainty therefore, whether Mr Peyron finally took them all, or whether I am still to expect another Budget by Mr: Norman.
The Crown Prince is expected here daily, and has been expected several days—There is an Embargo here, and a large quantity of shipping has been taken up, to bring home the Swedish troops—The affairs with Norway are not yet entirely settled; but after the Prince’s return they cannot be long delayed.
Mr Russell’s Secretary of Legation, Mr Lawrence, is an acquaintance of yours, and desires to be remembered to you.
Remember me affectionately to Mrs Smith, and believe me to be with great regard, your faithful friend.
John Quincy Adams.